                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                Plaintiff,                       )
        v.                                       )       Case No. 16-03062-01-CR-S-RK
                                                 )
DANNY R. JONES, et. al.,                         )
                                                 )
                Defendant.                       )

                                             ORDER

        Now pending before the Court is Defendant’s pro se Motion to Withdraw Plea filed without

the assistance of his attorney. (Doc 334.) On June 21, 2016, the Court entered a Scheduling and

Trial Order, specifically instructing that pro se filings will not be accepted by defendants who are

represented by counsel. (Doc. 18, § VI). Further, the Court is not obligated to address pro se

motions filed by defendants who are represented by counsel. See United States v. Tollefson, 853

F.3d 481, 485 (8th Cir. 2017), citing Abdullah v. United States, 240 F.3d 683, 686 (8th Cir. 2001)

(A “court is not required to entertain pro se motions filed by a represented party,” particularly

where they do not request to proceed pro se). Because the Court has appointed counsel in this

matter, the motion is DENIED without prejudice. Any request of the Court must be raised by

and through Defendant’s attorney.

        IT IS SO ORDERED.

                                                     /s/ David P. Rush
                                                     DAVID P. RUSH
                                                     UNITED STATES MAGISTRATE JUDGE

DATE:        October 15, 2018
